                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                              Southern Division


PARIS A. ARTIS                                  *
                                                *
       Plaintiff                                *
                                                *
v.                                              *            Civil No. PJM 18-2575
                                                *
T-MOBILE USA, INC., et al.                      *
                                                *
       Defendants                               *


                                 MEMORANDUM OPINION

       Plaintiff Paris A. Artis (“Artis”), pro se, filed this action in the Circuit Court for Prince

George’s County, Maryland against Defendants T-Mobile USA, Inc. (“T-Mobile”) and

Receivables Performance Management, Inc. (“RPM”). On August 7, 2018, Artis filed a Notice

of Voluntary Dismissal of Defendant T-Mobile in the Circuit Court case. ECF No. 9-1. Since

removing the case to this Court, RPM has filed a Motion to Dismiss pursuant to Rule 12(b)(6),

failure to state a claim upon which relief may be granted (ECF No. 4).

       For the following reasons, the Motion is GRANTED WITHOUT PREJUDICE, and

Artis will have thirty (30) days to file an Amended Complaint pleading facts sufficient to support

his claims.

                                                I.

       In its Memorandum Opinion of February 14, 2019, ECF No. 11, the Court recites the

factual background and procedural history of the case. This Opinion will only restate the facts

alleged in Artis’s Complaint relevant to RPM’s Motion to Dismiss.




                                                1
 
       The case derives from a debt Artis allegedly owes to T-Mobile that T-Mobile retained

RPM to collect. ECF No. 1-3 at ¶¶ 1–5. Artis alleges that Defendants “initiated collection

activities . . . by using improper and deceptive characterizations of unliquidated and non-

judicially determined claims” and “violated and failed to comply with the required debt

collection processes and procedures” under both federal and state laws. Id. at ¶¶ 2, 4.

       At some point prior to the beginning of this case, Artis was a customer of T-Mobile, but

he alleges that he “canceled his account . . . due to lousy and non-responsive service.” Id. at ¶

11.   Artis says he “paid his bill in full, with due prorated reimbursement, at the time of

cancellation.” Id. However, he claims that after he canceled his account, T-Mobile “continued

to send billings to [him] and added on charges for ‘unreturned equipment.’” Id. at ¶ 13.

According to the Complaint, T-Mobile purportedly retained RPM to collect Artis’s debt, and that

RPM incorrectly informed credit bureaus that Artis owed T-Mobile $569.00 in unpaid charges

on his account. Id. at ¶¶ 4, 15. In his Complaint, Artis claims that RPM (and T-Mobile) violated

the Maryland Consumer Protection Act, the Maryland Consumer Debt Collection Act, and

committed various common law transgressions.

       RPM removed the case to this Court on the basis of diversity of citizenship jurisdiction.

ECF No. 1. On September 14, 2018, Artis filed a Motion to Remand the case to Prince George’s

County Circuit Court, arguing that RPM’s removal was untimely. ECF No. 8. After RPM filed

its Opposition and Artis filed his Reply, the Court denied the Motion to Remand on February 14,

2019. ECF No. 11

       The Court gave Artis fourteen days to file an Opposition to RPM’s Motion to Dismiss

and RPM fourteen days thereafter to file a Reply. After the Court granted a Consent Motion to

Extend, Artis filed an Opposition to RPM’s Motion to Dismiss on March 7, 2019. ECF No. 15.



                                                2
 
But instead of using his Opposition to rebut the claims in RPM’s Motion to Dismiss, Artis

simply submitted that his Complaint is “sufficient in substance” and asks the Court for

permission to file an Amended Complaint to clarify the claims in the Complaint and to add

certain federal claims. See id. RPM filed a Reply on March 21, 2019. ECF No. 17.

                                                  II.

        Federal Rule of Civil Procedure 8(a) prescribes “liberal pleading standards” that require a

plaintiff to submit only a “short and plain statement of the claim showing that [he] is entitled to

relief.” Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (citing Fed. R. Civ. P. 8(a)(2)). The

plaintiff’s statement must contain facts sufficient to “state a claim to relief that is plausible on its

face” in order to survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007). The plausibility standard requires that the

plaintiff plead facts sufficient to show by “more than a sheer possibility that a defendant has

acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a court will accept the

plaintiff’s factual allegations as true, “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. Legal conclusions couched as

factual allegations or “unwarranted inferences, unreasonable conclusions, or arguments” do not

satisfy the plausibility pleading standard. E. Shore Markets, Inc. v. J.D. Associates Ltd. P’ship,

213 F.3d 175, 180 (4th Cir. 2000). The complaint must contain factual allegations sufficient to

apprise a defendant of “what the . . . claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555 (internal quotations and citations omitted).

        Federal Rule of Civil Procedure 9(b) requires that a party “alleging fraud or mistake”

must plead “with particularity the circumstances constituting fraud or mistake.” The certain

“circumstances” of a fraud or mistake claim that must be plead with particularity are the “time,



                                                   3
 
place, and contents of the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby.” See Spaulding v. Wells Fargo Bank, N.A., 714

F.3d 769, 781 (4th Cir. 2013) (quoting Harrison v. Westinghouse Savannah River Co., 176 F.3d

776, 784 (4th Cir. 1999) (internal quotation marks omitted). Lack of compliance with the

heightened pleading standard for claims of “fraud or mistake” is grounds for dismissal for failure

to state a claim. See Smith v. Clark/Smoot/Russell, 796 F.3d 424, 432 (4th Cir. 2015) (citing

Harrison, 176 F.3d at 783 n.5).

       Federal courts have an “obligation to liberally construe a pro se [c]omplaint” and may

consider additional facts and information supporting the complaint that is provided in an

opposition to a motion to dismiss. See Rush v. Am. Home Mortg., Inc., 2009 U.S. Dist LEXIS

112530, at *11-12 (D. Md. Dec. 3, 2009). However, this requirement “does not transform the

court into an advocate,” United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (internal

quotations and citations omitted), and “[w]hile pro se complaints may ‘represent the work of an

untutored hand requiring special judicial solicitude,’ a district court is not required to recognize

‘obscure or extravagant claims defying the most concerted efforts to unravel them.’” Weller v.

Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990) (quoting Beaudett v. City of Hampton,

775 F.2d 1274, 1277 (4th Cir. 1985), cert. denied, 475 U.S. 1088 (1986)). Although the facts

alleged in a pro se plaintiff’s complaint must ordinarily be taken as true, mere conclusory

statements “are not entitled to the assumption of truth.” Aziz v. Alcolac, Inc., 658 F.3d 388, 391

(4th Cir. 2011) (quoting Iqbal, 556 U.S. at 679)) (internal quotation marks omitted).

                                                III.

       RPM moves to dismiss this case on the grounds that Artis has failed to plead facts

sufficient to support a plausible claim for any of the five counts named in his Complaint. For the



                                                 4
 
following reasons, the Court agrees, but will grant Artis leave to amend his Complaint in order to

allow him to address the various factual deficiencies.

                                                A.

       The first count in Artis’s Complaint alleges that RPM violated the Maryland Consumer

Protection Act (“MCPA”), which prohibits “unfair” and “deceptive” trade practices in, among

other activities, the “extension of consumer credit.” Md. Code Ann. Com. Law § 13-303(4).

Specifically, Artis alleges that RPM violated the MCPA by making “[f]alse, falsely disparaging,

or misleading” representations about the debt he allegedly owed T-Mobile, which had the

“capacity, tendency, or effect of deceiving or misleading consumers,” as well as “fail[ing] to

state a material fact if the failure deceives or tends to deceive.” Id. at § 13-301(1), (3); ECF No.

1-3 at ¶ 17.

       False statement and misrepresentation claims arising under the MCPA are subject to the

heightened pleading requirements of Federal Rule of Civil Procedure 9(b). See Spaulding, 714

F.3d at 781; Marshall v. James B. Nutter & Co., 816 F. Supp. 2d 259, 266–67 (D. Md. 2011).

However, the heightened pleading standard of Rule 9(b) does not apply to MCPA claims based

on the omission of material facts. See Robinson v. Fountainhead Title Grp. Corp., 447 F. Supp.

2d 478, 490–91 (D. Md. 2006). To prevail on an MCPA claim, a plaintiff must demonstrate that

the alleged misrepresentation or omission was material and that the plaintiff relied on it: that is,

that the misrepresentation “substantially induce[d] a consumer’s choice,” or that it is

“substantially likely that the consumer would not have made the choice in question” had the

omitted information been disclosed. See Bank of America, N.A. v. Jill P. Mitchell Living Tr., 822

F. Supp. 2d 505, 533–35 (D. Md. 2011). Additionally, a plaintiff bringing a private cause of

action under the MCPA must demonstrate an “actual loss or injury.” See Marchese v. JPMorgan



                                                 5
 
Chase Bank, N.A., 917 F. Supp. 2d 452, 465 (D. Md. 2013) (citing Citaramanis v. Hallowell, 328

Md. 142, 613 A.2d 964, 971 (Md. 1992)).

       Artis has failed to plead facts sufficient to establish a plausible claim of either

misrepresentation or omission under the MCPA. He alleges that RPM “repeatedly claimed and

reported to credit bureaus and otherwise” that he owed T-Mobile a debt of $569.00 and

continued to report the alleged debt “in full disregard of repeated denials” by Artis. ECF No. 1-3

at ¶¶ 15 (a), (e). While the Complaint identifies an alleged misrepresentation, it lacks any

specifics. To plead a plausible claim of misrepresentation, the Complaint would at least have to

make an effort to reference “the time, place, and contents” of any specific instances when RPM

reported the alleged debt to credit agencies, pursuant to the heightened pleading standards

required by Federal Rule of Civil Procedure 9(b). For an omission claim under the MCPA, Artis

would have to plead specific facts showing the material fact RPM failed to state as a means of

deceiving him, as well as evidence that he relied on that omission to his detriment. Furthermore,

the Complaint does not show how the misrepresentation “substantially” caused Artis to suffer an

“actual loss or injury.” Until these factual deficiencies are corrected, Artis has failed to plead

plausible claims for either misrepresentation or omission under the MCPA.

                                               B.

       The second count in Artis’s Complaint alleges that RPM violated the Maryland

Consumer Debt Collection Act (“MCDCA”), which states that a debt collector may not “[c]laim,

attempt, or threaten to enforce a right with knowledge that the right does not exist.” Md. Code

Ann. Com. Law § 14-202(8). Actions brought pursuant to the MCDCA are also subject to the

heightened pleading standards of Federal Rule of Civil Procedure 9(b). See Brooks v. Cama Self

Directed IRA, LLC, Civil No. JKB-18-2299, 2019 WL 418412, at *10 (D. Md. Jan. 31, 2019).



                                                6
 
       To prevail on a claim under the MCDCA, a plaintiff must establish that a defendant

“acted with knowledge as to the invalidity of the debt.” See Stewart v. Bierman, 859 F. Supp. 2d

754, 769 (D. Md. 2012) (emphasis in original).          A plaintiff can satisfy the “knowledge”

requirement of the MCDCA by demonstrating that the defendant acted either with actual

knowledge of the invalidity of the debt or with “reckless disregard as to the falsity of the

existence” of the debt. See Marchese, 917 F. Supp. 2d at 463 (citing Kouabo v. Chevy Chase

Bank, F.S.B., 336 F. Supp. 2d 471. 475 (D. Md. 2004)) (internal quotation marks omitted). “To

establish reckless disregard, a plaintiff must show the defendant either (1) made the statement

with a high degree of awareness of . . . probable falsity; or (2) actually entertained serious doubts

as to the truth of the statement.” Allen v. Bank of America Corp., Civil No. CCB-11-33, 2011

WL 3654451, at *9 (D. Md. Aug. 18, 2011) (quoting Spencer v. Hendersen-Webb, Inc., 81 F.

Supp. 2d 582, 598 (D. Md. 1999)) (internal quotation marks omitted).

       As it stands, the Complaint fails to plead these elements to support an MCDCA claim,

instead merely reciting the statutory language to the effect that Artis “suffered damage to his

credit and financial status and reputation,” and asserting that RPM’s conduct was “wanton,

willful and with total disregard for [Artis’s] rights and relationships.” See ECF No. 1-3 at ¶¶ 21–

24. To sustain a plausible claim, Artis will have to plead facts showing either that RPM actually

knew that he had satisfied his debt to T-Mobile or that RPM recklessly disregarded evidence that

he had cleared his debt, yet still sought to collect it from him. Artis would also have to plead

facts showing the “time, place, and contents” of RPM’s actual or constructive knowledge of the

falsity or invalidity of his debt to T-Mobile, under the pleading standards of Rule 9(b). Until

Artis’s Complaint is amended to plead the above facts, his MCDCA claim remains deficient.




                                                 7
 
                                               C.

       The third count in Artis’s Complaint alleges that RPM committed libel and slander by

stating that he “owed or sought to avoid payment of a legitimate and valid debt.” ECF No. 1-3 at

¶ 26. “Under Maryland law, to establish a prima facie case of defamation, a plaintiff must

establish that (1) the defendant made a defamatory statement to a third person (a requirement

known as publication); (2) the statement was false; (3) the defendant was legally at fault in

making the statement; and (4) the plaintiff thereby suffered harm.” Doe v. Johns Hopkins Health

Sys. Corp., 274 F. Supp. 3d 355, 365 (D. Md. 2017) (citing Gohari v. Darvish, 363 Md. 42, 767

A.2d 321, 327 (Md. 2001)). A “defamatory statement” is one “which tends to expose a person to

public scorn, hatred, contempt or ridicule, thereby discouraging others in the community from

having a good opinion of, or associating with, that person.” Doe, 274 F. Supp. 3d at 365

(quoting Gohari, 767 A.2d at 327) (internal quotation marks omitted). Such a “defamatory

statement” is “false” if the statement was “not substantially correct.” Piscatelli v. Van Smith,

424 Md. 294, 35 A.2d 1140, 1147 (Md. 2012).

       Again, the Complaint pleads legal conclusions but without the requisite factual support.

Artis has identified RPM’s allegedly defamatory statements that he did not satisfy his debt to T-

Mobile, as well as a harm he allegedly suffered, i.e., “damage to his credit and financial status

and reputation.” ECF No. 1-3 at ¶ 28. However, the Complaint lacks facts essential to a

plausible defamation claim: (1) clarification that a false debt report would be defamatory by

exposing a person to “public scorn, hatred, contempt, or ridicule” such that other members of the

community would be discouraged from associating with that person; (2) evidence that RPM’s

reporting on Artis’s alleged debt was “not substantially correct,” such as documentation that




                                               8
 
Artis had actually satisfied the debt; and (3) evidence that RPM was “legally at fault” for

reporting on Artis’s debt that it knew or should have known was invalid.

       Until Artis files an Amended Complaint pleading facts sufficient to support all elements

of common law defamation, he has not pled a plausible defamation claim.

                                                  D.

       The fourth count in Artis’s Complaint alleges that RPM committed common law

misrepresentation and fraud. In order to recover damages in an action for fraud or deceit, a

plaintiff must prove

       (1) that the defendant made a false representation to the plaintiff, (2) that its falsity was
       either known to the defendant or that the representation was made with reckless
       indifference as to its truth, (3) that the misrepresentation was made for the purpose of
       defrauding the plaintiff, (4) that the plaintiff relied on the misrepresentation and had the
       right to rely on it, and (5) that the plaintiff suffered compensable injury resulting from the
       misrepresentation.

Moscarillo v. Prof’l Risk Mgmt. Servs., Inc., 398 Md. 529, 921 A.2d 245, 254 (Md. 2007) (citing

Nails v. S&R, 334 Md. 398, 639 A.2d 660, 668–69 (Md. 1994)).

       The plaintiff must establish that the false representation is “of a material fact.” Gross v.

Sussex, Inc., 332 Md. 247, 630 A.2d 1156, 1161 (Md. 1993). A fact is material if it is “one on

which a reasonable person would rely in making a decision,” Sass v. Andrew, 152 Md. App. 406,

832 A.2d 247, 260 (Md. Ct. Spec. App. 2003), or one that “‘the maker of the misrepresentation

knows . . . [the] recipient is likely to regard . . . as important.’” Gross, 630 A.2d at 1161 (citation

omitted). Additionally, the defendant must misrepresent information to the plaintiff “with the

deliberate intent to deceive,” Sass, 832 A.2d at 260 (citing VF Corp. v. Wrexham Aviation Corp.,

350 Md. 693, 715 A.2d 188, 193 (Md. 1998)), and the defendant must “know[ ] that his

representation is false” or be “recklessly indifferent in the sense that he knows that he lacks




                                                  9
 
knowledge as to its truth or falsity.” Ellerin v. Fairfax Sav., F.S.B., 337 Md. 216, 652 A.2d

1117, 1125 (Md. 1995).

       Even incorporating the allegations plead in preceding counts, the Complaint does not

plead a plausible claim of common law fraud, since it does not contain sufficient allegations to

support its legal conclusions. Of the elements for a common law fraud claim, the Complaint, at

best, pleads only the first: that RPM made a false representation to Artis when it informed him

that he allegedly owed a debt to T-Mobile. However, the Complaint does not sufficiently allege

that RPM knew or was recklessly indifferent to the invalidity of Artis’s debt to T-Mobile, nor

that RPM misrepresented Artis’s debt to T-Mobile with the intent of defrauding him of the

amount he allegedly owed. Additionally, while the Complaint intimates that RPM sought to

harm Artis by seeking to collect on an invalid debt, it does not plead those allegations with

sufficient specificity to support a plausible fraud claim. Nor does the Complaint, insofar as

possible, identify the specific “time, place, and contents” of RPM’s alleged fraud as prescribed

by Rule 9(b).

       Instead, the Complaint contains generalized allegations that merely state legal

conclusions, such as that RPM’s conduct was “in contravention of the common law of

Maryland” and was “knowing and calculated for its own financial purposes, in disregard of the

rights of [Artis].” ECF No. 1-3 at ¶¶ 31–32. Until these allegations are augmented with

sufficient facts, such as those identified in the preceding paragraph, the Complaint will not have

pled a plausible claim of common law fraud.

                                               E.

       In the fifth count of Artis’s Complaint, he requests declaratory and injunctive relief to

enjoin RPM from collecting the alleged debt. However, both a declaratory judgment and an



                                               10
 
injunction are remedies, not independent claims themselves. Accordingly, a federal district court

may not issue a declaratory judgment under the Declaratory Judgment Act, 28 U.S.C. § 2201, or

an injunction under Federal Rule of Civil Procedure 65 absent an independent basis for

jurisdiction. See Univ. Garden Apartments Joint Venture v. Johnson, 419 F. Supp. 2d 733, 742

(D. Md. 2006) (citing Delavigne v. Delavigne, 530 F.2d 598, 601 (4th Cir. 1976)). Since

declaratory and injunctive relief are remedies unavailable to plaintiffs under both the MCPA and

the MCDCA, Bradshaw v. Hilco Receivables, LLC, 765 F. Supp. 2d 719, 733 (D. Md. 2011), and

because Artis has failed to plead plausible claims of common law defamation and fraud, there is

no basis for the Court to grant his request for declaratory and injunctive relief.

                                                               IV.

              For the foregoing reasons, RPM’s Motion to Dismiss, ECF No. 4, is GRANTED

WITHOUT PREJUDICE.1 Artis shall have thirty (30) days from the date of this Opinion to

file an Amended Complaint.

              A separate Order will ISSUE.



                                                                                /s/
                                                                           PETER J. MESSITTE
                                                                     UNITED STATES DISTRICT JUDGE
March 29, 2019



                                                            
1
  There is some indication that, since the initiation of this action, Artis has moved his primary residence from the
state of Maryland. In his proposed Amended Complaint, Artis states that he “departed his Maryland residence
shortly after the cancellation or communicated intent to T-Mobile” and moved to “his preexisting primary residence
in Florida.” See ECF No. 17 at ¶ 5 (quoting ECF No. 15, Am. Compl. at ¶ 9) (internal quotation marks omitted).
However, if the events underlying Artis’s claims occurred within the District of Maryland, then it is an appropriate
venue for this case should he file an Amended Complaint. See 28 U.S.C. § 1391(b)(2) (“A civil action may be
brought in . . . a judicial district in which a substantial part of the events or omissions giving rise to the claim
occurred . . . .”). In any event, if Artis’s residence was in Maryland when he first filed, which it appears to have
been, his choice of residence thereafter would not destroy diversity. See Grupo Dataflux v. Atlas Global Grp., L.P.,
541 U.S. 567, 571 (2004) (holding that the question of whether federal diversity of citizenship jurisdiction exists is
answered by determining the citizenship of the parties at the time an action is filed).

                                                               11
 
